Citation Nr: 1444973	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of eligibility to non-service-connected death pension benefits.

2.  Whether K.K.W. and K.P.W. are entitled to recognition as the Veteran's dependents for the purpose of entitlement to non-service-connected death pension benefits.

3.  Whether the Appellant is eligible to receive non-service-connected death pension benefits. 


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to November 1953 and from July 1954 to April 1955.  The Veteran died in May 2002, and the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  

The Appellant testified before the undersigned in April 2013, and a transcript of that hearing is of record.  At that time, the Appellant clearly indicated what claims she wished the Board to address, as cited above.  No other issue is before the Board at this time. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An unappealed November 2005 decision denied the Appellant's claim of entitlement to non-service-connected death pension benefits.

2.  The evidence received since the November 2005 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for non-service-connected death pension benefits.

3.  K.K.W. and K.P.W. are the Veteran's grandchildren and were never adopted by the Veteran.

4.  The Appellant's countable annual family income for a surviving spouse with two dependents exceeds the maximum annual pension rate (MAPR) for death pension benefits.


CONCLUSIONS OF LAW

1.  The November 2005 decision denying the Appellant's claim of entitlement to non-service-connected death pension benefits is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to non-service-connected death pension benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  The criteria for recognition of K.K.W. and K.P.W. as dependents of the Veteran for the purpose of receiving a non-service-connected death pension are not met.  38 U.S.C.A. §§ 101(4), 1542, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.57 (2013).

4.  The criteria to establish non-service-connected death pension benefits have not been met. 38 U.S.C.A. §§ 1503, 1521, 1541, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(b), 3.21, 3.23, 3.271-3.275 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Appellant's claim of entitlement to non-service-connected death pension benefits was last finally denied in a November 2005 decision.  The November 2005 rating decision found that the Appellant's income exceeded the maximum annual death pension limit allowed by law.  No evidence was received within one year of the November 2005 decision and no new service records have been submitted.  Therefore, November 2005 decision is final.  38 C.F.R. § 3.156(b), (c) (2013).  

The Appellant has since submitted additional evidence relating to her annual income.  That evidence is new because it has not previously been submitted to VA.  

Regarding the materiality of the newly-submitted evidence, the Appellant's previous claim for non-service-connected death pension benefits was denied because the Appellant's income exceeded the maximum annual death pension limit allowed by law.  The newly-submitted evidence relates to the Appellant's income, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for non-service-connected death pension benefits is reopened.

In this regard, it is very unclear under VA law if the Appellant needs new and material evidence to reopen a pension claim, as pension claims are similar in nature with increased rating decisions (simply stated, it does not require new and material evidence to reopen an increased rating claim under VA law).  The RO addressed this issue on a new and material basis in the March 2010 Statement of the Case.  In any event, in light of the "reopening" of this claim, the Board finds no prejudice to the Appellant in this case.  In light of the Board's actions, remanding this case on that basis serves no constructive purpose. 

Recognition of K.K.W. and K.P.W. as the Veteran's Children

Death pension is a benefit payable to a veteran's surviving spouse or "child" because of the veteran's non-service-connected death.  The Board will first discuss whether K.K.W. and K.P.W. are eligible to receive VA death pension benefits as "children" of the deceased Veteran.

The facts in this case are not in dispute:  The Veteran and the Appellant were married in April 1955.  The Veteran died in May 2002.  K.K.W. and K.P.W. are the grandchildren of the Appellant and the Veteran, and they were born in April 2003.  In March 2005, the parent-child relationship between K.K.W. and K.P.W. and their biological parents was involuntarily terminated.  

In July 2005, the Appellant adopted K.K.W. and K.P.W., after the Veteran died in 2002.  The Appellant filed her current claim for VA death pension benefits in January 2010.  

A "surviving child," for VA purposes, is an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before age 18 and who is a member of the household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child.  38 C.F.R. § 3.57 (2013).  

In this case, K.K.W. and K.P.W., unfortunately, satisfy none of the above criteria.  They are the grandchildren of the Veteran who were born approximately a year following the Veteran's death, and whom the Veteran obviously never adopted.  Instead, K.K.W. and K.P.W. were adopted by the Appellant approximately three years after the Veteran's death.  

It is clear that K.K.W. and K.P.W. do not meet eligibility requirements as children of the Veteran under the governing statutes and regulations.  Because K.K.W. and K.P.W. do not qualify as a "child" of the Veteran for VA purposes, the Board finds that the claim of entitlement to VA death benefits is without merit, and the appeal must be denied.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.

Death Pension Benefits

Having determined that K.K.W. and K.P.W. are not eligible to receive death pension benefits, the Board must next determine whether the Appellant is entitled to receive such benefits.  

Basic entitlement to death pension exists if a veteran served for 90 days or more during a period of war and the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1521, 1541, 1543 (West 2002); 38 C.F.R. § 3.3(b)(4) (2013).  The Veteran's service personnel records show he had active service for more than ninety days during a period of war, namely the Korean conflict.  38 C.F.R. § 3.2 (2013).  The Appellant is the Veteran's surviving spouse under the criteria set forth above.  The question in this case, then, is whether the Appellant's annual income from the date of her claim January 2010 to the present exceeded the statutory limits for the MAPR.  

In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2013).  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. § 3.271(a) (2013).  Benefits from the Social Security Administration (SSA) are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Paid medical expenses in excess of five percent of the applicable MAPR may be excluded from an individual's income for the same 12-month period.  38 C.F.R. § 3.272(g)(2)(iii) (2013).

The Board notes that while K.K.W. and K.P.W. are not recognized as children of the Veteran for the purpose of VA death pension benefits, the evidence of record demonstrates that they are indeed dependents of the Appellant (this is not in dispute).  With this in mind, the Board notes the following MAPRs have been in effect for a surviving spouse with two dependent children during the period on appeal:

		Effective December 1, 2009:	$12,405
		Effective December 1, 2010:	$12,405
		Effective December 1, 2011:	$12,852
		Effective December 1, 2012:	$13,071
		Effective December 1, 2013:	$13,268

In June 2010, the Appellant reported receiving a total monthly income of $2,090.81 (that is, $1,159 in SSA benefits for herself, $420 in SSA benefits for K.K.W., $420 in SSA benefits for K.P.W., and $91.81 for the Veteran's retirement benefit).  This represents an annualized self-reported income of $25,089.72.  

The Appellant reported that she paid medical expenses of $4,711.20 in 2010 (that is, $1,279.20 in premium payments to Medicare Part B, $1,980 in premium payments to a private health insurer, $100 in prescriptions, $200 to Dr. J.Y., $500 to Dr. J.K., $352 to Dr. J.S., and $300 in over-the-counter medications).  Five percent of the Appellant's MAPR for this period is $620.25.  

Subtracting five percent of the Appellant's MAPR from the total reported medical costs of $4,711.20 results in net medical expenses of $4,090.95.  Therefore, the Appellant's annual family countable income for the 2010 pension year was $20,998.77 ($25,089.72 in annual income less $4,090.95 in total medical expenses).  

The Appellant's annual family countable income for 2010, unfortunately, exceeded the pertinent MAPR for the award of VA non-service-connected death pension benefits, and her claim must be denied.

The Appellant did not provide any further accountings of her income.  Information received from the SSA indicates that the Appellant received $15,066 in SSA benefits annually in 2011, and $15,610.80 in SSA benefits annually in 2012.  Even without income information relating to K.K.W. or K.P.W., these income levels exceed the pertinent MAPR for the award of VA non-service-connected death pension benefits, and the Appellant's claim must be denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  

With respect to the Appellant's claim of entitlement to non-service-connected death pension benefits, the Appellant was provided with all appropriate notice in May 2010.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained pertinent income data from the SSA.  In May 2010, VA asked the Appellant to submit evidence that her countable income did not exceed the rate for death pension, including any unreimbursed medical expenses, which could be deducted for her countable income if the expenses exceeded five percent of the maximum annual rate of improved death pension.  

In this regard, the Appellant responded with income information in June 2010, but the Appellant has not provided any further information since that time.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.


ORDER

The claim of eligibility to non-service-connected death pension benefits is reopened, and the appeal is allowed to that extent only.

K.K.W. and K.P.W. are not recognized as the Veteran's dependents for the purpose of entitlement to non-service-connected death pension benefits.

The Appellant is ineligible to receive non-service-connected death pension benefits, and the claim is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


